COURT OF APPEALS OF VIRGINIA


Present:    Chief Judge Fitzpatrick, Judges Frank and Clements


RICHMOND PAPERBOARD CORPORATION AND
 RELIANCE NATIONAL INDEMNITY
 COMPANY IN LIQUIDATION
                                                                 MEMORANDUM OPINION*
v.     Record No. 0715-04-2                                          PER CURIAM
                                                                    AUGUST 3, 2004
EDWARD J. BAILEY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (S. Vernon Priddy III; Cecil H. Creasey, Jr.; Sands Anderson
                 Marks & Miller, on briefs), for appellants.

                 (Edward J. Bailey, Sr., pro se, on brief).


       Richmond Paperboard Corporation and its insurer (hereinafter referred to as “employer”)

appeal a decision of the Workers’ Compensation Commission holding employer responsible for

medical treatment of Edward J. Bailey’s seizures. Employer contends the commission erred in

finding that (1) claimant proved his seizures and related treatment were causally related to his

compensable July 28, 1994 head injury; and (2) his claim for medical treatment of the seizures

was not barred by the statute of limitations provided under Code § 65.2-601. We have reviewed

the record and the commission’s opinion and find no reversible error. Accordingly, we affirm

for the reasons stated by the commission in its final opinion. See Bailey v. Richmond

Paperboard Corporation, VWC File No. 170-99-54 (Feb. 24, 2004). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                         -2-